Opinion issued December 4, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00918-CR
                             ———————————
                   IN RE NEVIL CECILIO LOPEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Nevil Cecilio Lopez has filed a petition for writ of mandamus seeking

to compel the trial court to rule on his motion seeking copies of the Grand Jury

Transcript and Memorandum.1

      We deny the petition. See TEX. R. APP. P. 52.8(a).



1
      The underlying case is State of Texas v. Nevil Cecilio Lopez, cause number 1193264,
      pending in the 230th District Court of Harris County, Texas, the Honorable Brad
      Hart presiding.
                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2